Citation Nr: 1750014	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for a chronic back disability, to include lumbar and cervical spine disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to August 1984 and March 2003 to May 2003.  The Veteran also had additional service in the Navy Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in August 2008 and October 2012.

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for a chronic back disability as a claim for a chronic back disability, to include cervical and lumbar spine disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of the Veteran's entitlement to service connection for a chronic back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2011 statement, prior to the promulgation of a decision in the appeal regarding the Veteran's entitlement to service connection for a bilateral knee disability, the Veteran notified the Board that a withdrawal of her claim is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.   Here, the Veteran withdrew her appeal with regard to her entitlement to service connection for a bilateral knee disability, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.


ORDER

The appeal as to the Veteran's entitlement to service connection for right knee disability is dismissed.

The appeal as to the Veteran's entitlement to service connection for left knee disability is dismissed.


REMAND

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board notes that a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Here, the Veteran's military personnel records, to include Certificates of Release or Discharge from Active Duty (DD Form 214), indicate that the Veteran served on active duty from May 1983 to August 1984 and from March 2003 to May 2003, and has additional service in the Navy Reserve.  The Veteran asserts that she initially injured her back and neck in a May 2002 military vehicle accident during a qualifying period of service, but the nature of the Veteran's Reserve service is unclear.  See March 2015 Veteran statement.  Her service treatment records show that she experienced neck and back spasms after falling out of a truck in March 2002 and that she was treated for neck and back strain after she was involved in a motor vehicle accident "while in a duty status" in May 2002.  See Service Treatment Records.  The Veteran has also reported that she re-injured her back and aggravated her 2002 injuries when she fell from the back of a flatbed military vehicle while on duty in Greece in 2003.  See March 2015 Veteran statement.

In February and April 2012, a VA examiner diagnosed the Veteran with chronic low back strain and chronic neck strain, noted that X-ray findings are consistent with the injuries for which the Veteran was evaluated and treated in 2002, and concluded that it is at least as likely as not that her current back and neck conditions are related to military service.  Thus, the Board finds that the Veteran's claim turns on whether any of her 2002 injuries were sustained during a period of ACDUTRA or whether those injuries were aggravated during service in 2003.  See 38 U.S.C.A. § 1153 (West 2014).

Notwithstanding the retirement points statements that are of record, the Board notes that the Veteran's periods of ACDUTRA and INACDUTRA are unclear; thus, on remand, VA must take reasonable steps to clearly identify and characterize the Veteran's periods of Reserve service.  Thereafter, if it is determined that her 2002 injuries were not sustained during a period of ACDUTRA, VA should obtain a medical opinion that adequately addresses whether the Veteran's claimed neck and back disabilities were aggravated while she served on active duty in 2003.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file recent VA treatment records and any other pertinent records identified by the Veteran during the course of the remand.  If any records requested by VA are not available, this should be indicated in the file.

2.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources.  As precisely as possible, identify the Veteran's periods of active duty, active duty for training, and inactive duty for training.  In doing so, note the sources of the information obtained to identify the Veteran's periods of recognized service.  All efforts to contact record sources and any negative responses should be documented in the claims file.

3.  If it is determined that the Veteran's 2002 injuries were not sustained during a period of ACDUTRA, obtain a medical opinion regarding whether any of her injuries were aggravated during her 2003 period of service.  The Veteran's claims file should be made available to and be reviewed by the reporting clinician, and he or she must indicate whether such review was accomplished.

   (a) Identify all neck and back disorders diagnosed during the pendency of the claim (since March 2011).

   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was aggravated (made permanently worse or increased in severity) during her March 2003 to May 2003 period of active service.
   
The reporting clinician is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the reporting clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.
   
In providing the requested opinions, the clinician is asked to comment on all reports of back symptoms during and since service.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

4.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

5.  Readjudicate the claim on appeal and undertake any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


